EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xiaolei Zhang on April 27, 2022.
Election/Restrictions
This application discloses the following embodiments:

Embodiment 1 – Figs. 1-8
Embodiment 2 – Figs. 9-16
Embodiment 3 – Figs. 17-24
Embodiment 4 – Figs. 25-32

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See  In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See  In re Platner, 155 USPQ 222 (Comm’r Pat. 1967).

The above embodiments divide into the following patentably distinct groups of designs:

Group I: Embodiments 1 and 2
Group II: Embodiments 3 and 4

The embodiments disclosed within each group have overall appearances that are basically the same. Furthermore, the differences between them are considered minor and patentably indistinct, or are shown to be obvious in view of analogous prior art cited. Therefore, they are considered by the examiner to be obvious variations of one another within the group. These embodiments thus comprise a single inventive concept and are grouped together. However, the broken line disclosure patentably distinguishes each group from the other(s).

Because of the differences identified, the embodiments of each Group are considered to either have overall appearances that are not basically the same, or, if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.

Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.

During a telephone discussion with Xiaolei Zhang on April 27, 2022, a provisional election was made without traverse to prosecute the design(s) of group I (figures 1-16). 

Group II (figures 17-32) is cancelled from further consideration by the examiner, 37 CFR  1.142(b), as being for a nonelected design(s).

Specification
In view of the election of group I (instant figures 1-16), the descriptions of figures 9, 15 and 16 have been amended to read:
– FIG. 9 is a top perspective view of a second embodiment of a golf club head;
   FIG. 15 is a left side view of the golf club head of FIG. 9; and
   FIG. 16 is a right side view of the golf club head of FIG. 9. –
For accuracy, the statement used to describe the broken lines on the drawing has been amended to read:
-- The broken lines shown on the drawings form no part of the claimed design. --

Conclusion
The claimed design is patentable over the references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL SIEGEL whose telephone number is (571)272-2626. The examiner can normally be reached M-TH; 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sandra Snapp can be reached on 571-272-8364. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MITCHELL I. SIEGEL/Primary Examiner, Art Unit 2912